Citation Nr: 1748738	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  16-53 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran had active service from September 1950 to June 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA)  Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral hearing loss, rated as 70 percent disabling.  This is the only service-connected disability.  

2.  The Veteran has two years of high school and work experience as a sheet metal worker.  

3.  Throughout the course of the appeal, the Veteran's bilateral hearing loss, alone, is not shown to be of such severity to preclude him from securing or following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2008.  The letter fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of TDIU.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran's VA treatment records are associated with the claims file.  No other evidence was identified in connection with this claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran underwent a VA examination in February 2016.  Audiometric examination could not be performed, as the Veteran could not follow instructions as a result of his dementia, which is not service connected.  However, the findings and opinion regarding the Veteran's service-connected hearing loss disability was supported by sufficient rationale.  The examiner commented on a July 2013 audiogram that he stated was reliable and the examiner commented on the Veteran's hearing effects on his ability to function in an occupational environment.  The Board finds that the record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran was offered a hearing and he declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183. (2002).  

TDIU

A veteran may be awarded TDIU upon a showing that he or she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (West 2014);38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2016).  Consideration may be given to his or her level of education, special training, and previous work experience in making this determination, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. § 3.341, 4.16, 4.19 (2016); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. 4.16(a) (2016).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

The Veteran has one service connected disability which is bilateral hearing loss, rated as 70 percent disabling.  Therefore, the criteria for a total disability rating under the provisions of 38 C.F.R. 4.16(a) have been met.  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  

Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether the service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability rating based on individual unemployability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

The Veteran underwent a VA examination in February 2016.  Audiometric examination revealed that the Veteran's hearing could not be tested as the Veteran could not follow instructions.  Test results were not valid for rating purposes.  The Veteran had dementia according to his wife.  Bringing the Veteran back for a retest would not be beneficial.  The Veteran had difficulty following directions during testing.  The examiner stated that he had an audiogram dated July 2013 and stated that the reliability was considered good at that time.  The examination was not performed for compensation and pension purposes, but the examiner commented as to how the Veteran's hearing affected his ability to function in an occupational environment.  He had very poor speech recognition ability.  The examiner stated that the Veteran would have a difficult time understanding what someone was saying to him unless it was a quiet environment and the speaker was in front of the Veteran.  

The Veteran has met the minimum schedular threshold for unemployability under 38 C.F.R. § 4.16(a).  However, the Board finds that the evidence of record clearly shows the Veteran has the education, skills, and work experience to secure and follow substantially gainful employment, notwithstanding impairment due to his service-connected disability.  There is no evidence demonstrating circumstances that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  

Consideration has been given to his educational background and work history.  The evidence of record shows that the Veteran has two years of high school education.  He worked for 36 years as a sheet metal worker and retired from that job at Beechcraft in 1998.  He stated that his hearing loss prevented him from securing or following any substantially gainful occupation.  However, he stated that he did not leave his job because of his hearing loss.  In fact, his employer stated that he had regular retirement from his employment and the evidence of record indicates his pension was due to age.  Although the Veteran has severe hearing loss, his inability to secure substantially gainful employment is not shown to be due to his service-connected hearing loss.  

The Board has considered the Veteran's statements in support of his claim.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not competent, however, to identify a specific level of disability of his sole service-connected disability, and whether this service-connected disability precludes employment.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the audiologist who has examined the evidence during the current appeal and who has rendered the pertinent opinion in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which a determination of entitlement to a TDIU is made.  The evidence does not show that the Veteran is unable to maintain substantially gainful employment due to his service-connected bilateral hearing loss alone.  Limitations were shown, but there are no findings that the Veteran is unable to maintain substantially gainful employment based on his disability alone.  

Although the Veteran has worked only as a sheet metal worker, that does not preclude sedentary employment.  A quiet environment and the ability to look at a speaker directly would appear to be helpful in employment, according to the examiner.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Clearly, the evidence of record shows that the Veteran is capable of such.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against a TDIU.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


